Exhibit 10.2

 

COMPANY SUPPORT AND MUTUAL RELEASE AGREEMENT

 

This Company Support and Mutual Release Agreement (this “Agreement”) is made and
entered into as of September 8, 2020, by and among Monocle Holdings Inc., a
Delaware corporation (“Newco”), Monocle Acquisition Corporation, a Delaware
corporation (“Monocle”) and the other Persons whose names appear on the
signature pages hereto (each such Person, a “Stockholder” and, collectively, the
“Stockholders”). Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement (as
defined below).

 

R E C I T A L S

 

A.                 On September 8, 2020, AerSale Corp., a Delaware corporation
(the “Company”), Newco, Monocle, Monocle Merger Sub 1 Inc., a Delaware
corporation and a direct, wholly-owned subsidiary of Newco (“Merger Sub 1”), and
Monocle Merger Sub 2 LLC, a Delaware limited liability company and indirect,
wholly-owned subsidiary of Newco (“Merger Sub 2”), entered into an Amended and
Restated Agreement and Plan of Merger (the “Merger Agreement”) that, among other
things, provides for (i) the merger of Merger Sub 1 with and into Monocle, with
Monocle being the surviving entity, and (ii) the merger of Merger Sub 2 with and
into the Company (the “Merger”), with the Company being the surviving entity of
the Merger.

 

B.                 The Stockholders agree to enter into this Agreement with
respect to all common stock of the Company, par value $0.01 per share (the
“Company Common Stock”) and all 8.65% Senior Cumulative Preferred Stock of the
Company, par value $0.01 (the “Company Preferred Stock”) that the Stockholders
now or hereafter own, beneficially (as defined in Rule 13d-3 under the
Securities Exchange Act) or of record.

 

C.                 The Stockholders are the owners of, and, to the extent
applicable, have sole voting power over, such number of shares of Company Common
Stock and Company Preferred Stock as are indicated opposite each of their names
on Schedule A attached hereto.

 

D.                 Each of Newco, Monocle and the Stockholders has determined
that it is in its best interests to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.                 Definitions. When used in this agreement, the following terms
in all of their tenses, cases and correlative forms shall have the meanings
assigned to them in this Section 1 or elsewhere in this agreement.

 



 

 

 

“Beneficially Own”, “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning (or the correlative meaning, as applicable) set forth in Rule 13d-3 and
Rule 13d-5(b)(i) of the rules and regulations promulgated under the Securities
Exchange Act.

 

“Company Securities” means, collectively, any Company Common Stock, any Company
Preferred Stock, any securities convertible into or exchangeable for any Company
Common Stock or Company Preferred Stock, or any interest in or right to acquire
any of the foregoing, whether now owned or hereafter acquired by any party
hereto.

 

“Expiration Time” shall mean the earlier to occur of (a) the Effective Time and
(b) such date and time as the Merger Agreement shall be terminated in accordance
with Section 11.1 thereof.

 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Transfer” shall mean any direct or indirect sale, assignment, encumbrance,
pledge, hypothecation, disposition, loan or other transfer, or entry into any
Contract with respect to any sale, assignment, encumbrance, pledge,
hypothecation, disposition, loan or other transfer, excluding entry into this
Agreement, any Letter of Transmittal and the Merger Agreement and the
consummation of the transactions contemplated hereby and thereby.

 

2.                 Agreement to Retain the Company Securities.

 

2.1               No Transfer of Company Securities. Until the Expiration Time,
each Stockholder agrees not to Transfer any Company Securities; provided that
any Stockholder may Transfer any such Company Securities (i) pursuant to the
terms of the Merger Agreement and (ii) to any other Stockholder or any Affiliate
of any such Stockholder or to any family member (including a trust for such
family member’s benefit) of such Stockholder if the transferee of such Company
Securities evidences in a writing reasonably satisfactory to Monocle such
transferee’s agreement to be bound by and subject to the terms and provisions
hereof to the same effect as such transferring Stockholder.

 

2.2               Additional Purchases. Until the Expiration Time, each
Stockholder agrees that any Company Securities that such Stockholder purchases
or otherwise hereinafter acquires after the execution of this Agreement and
prior to the Expiration Time shall be subject to the terms and conditions of
this Agreement to the same extent as if they were owned by such Stockholder as
of the date hereof.

 

2.3               Unpermitted Transfers. Any Transfer or attempted Transfer of
any Company Securities in violation of this Section 2 shall, to the fullest
extent permitted by applicable Law, be null and void ab initio.

 

3.                 Additional Agreements. The Stockholders shall not exercise,
and hereby irrevocably and unconditionally waive, any statutory rights
(including under Section 262 of the DGCL) to demand appraisal of any Company
Securities that may arise in connection with the Merger or the Merger Agreement.
Each party hereto agrees not to commence, join in, facilitate, assist or
encourage, and agrees to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
any other party hereto or any of such party’s Affiliates, successors or
directors challenging the validity of, or seeking to enjoin the operation of,
any provision of this Agreement.

 



 -2- 

 

 

4.                 Representations and Warranties of the Stockholders. Each
Stockholder hereby represents and warrants to Newco and Monocle as follows:

 

4.1               Due Authority. Such Stockholder has the full power and
authority to make, enter into and carry out the terms of this Agreement. This
Agreement has been duly and validly executed and delivered by such Stockholder
and constitutes a valid and binding agreement of such Stockholder enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.

 

4.2               Ownership of the Company Securities. As of the date hereof,
such Stockholder is the owner of the Company Securities indicated on Schedule A
hereto opposite such Stockholder’s name, free and clear of any and all Liens,
other than those created by this Agreement, applicable securities Laws and the
Amended and Restated Stockholders Agreement. Such Stockholder has and will have
until the Expiration Time sole voting power (including the right to control such
vote as contemplated herein) (if applicable), power of disposition, power to
issue instructions with respect to the matters set forth in this Agreement and
power to agree to all of the matters applicable to such Stockholder set forth in
this Agreement, in each case, over all of the Company Securities currently or
hereinafter owned by such Stockholder. As of the date hereof, such Stockholder
does not own any capital stock or other voting securities of the Company other
than the Company Securities set forth on Schedule A opposite such Stockholder’s
name. As of the date hereof, such Stockholder does not own any rights to
purchase or acquire any shares of capital stock or other equity securities of
the Company or its Subsidiaries, except as set forth on Schedule A opposite such
Stockholder’s name.

 

4.3               No Conflict; Consents. (a)  The execution and delivery of this
Agreement by such Stockholder does not, and the performance by such Stockholder
of the obligations under this Agreement and the compliance by such Stockholder
with any provisions hereof do not and will not: (i) conflict with or violate any
applicable Law applicable to such Stockholder, (ii) contravene or conflict with,
or result in any violation or breach of, any provision of any charter,
certificate of incorporation, articles of association, by-laws, operating
agreement or similar formation or governing documents and instruments of such
Stockholder, or (iii) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the Company
Securities owned by such Stockholder pursuant to any Contract to which such
Stockholder is a party or by which such Stockholder is bound, in each case,
except to the extent that the occurrence of any of the foregoing would not
materially affect the ability of such Stockholder to perform its obligations
under this Agreement.

 



 -3- 

 

 

(b)                No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or any
other Person is required by or with respect to such Stockholder in connection
with the execution and delivery of this Agreement or the consummation by such
Stockholder of the transactions contemplated hereby, in each case, except to the
extent that the occurrence of any of the foregoing would not materially affect
the ability of such Stockholder to perform its obligations under this Agreement.

 

4.4               Absence of Litigation. As of the date hereof, there is no
Action pending against or, to the knowledge of such Stockholder, threatened
against such Stockholder that would reasonably be expected to impair the ability
of such Stockholder to perform such Stockholder’s obligations hereunder or to
consummate the transactions contemplated hereby.

 

5.                 Stockholder Release. (a) Effective as of the Effective Time,
each Stockholder irrevocably and unconditionally releases, acquits and forever
discharges Newco, Monocle and each of their respective Affiliates (including,
from and after the Closing, the Company and its subsidiaries) and each current,
former and future holder of any equity, voting, partnership, limited liability
company or other interest in, and each controlling person, subsidiary, director,
officer, employee, member, manager, general or limited partner, stockholder,
agent, attorney, representative, affiliate, heir, assignee or successor of,
Monocle or any affiliate of Monocle (or any former, current or future holder of
any equity, voting, partnership, limited liability company or other interest in,
and each controlling person, director, officer, employee, member, manager,
general or limited partner, agent, representative, affiliate or assignee of any
of the foregoing), in each case, in their capacity as such (collectively, the
“Monocle Released Parties”) from any and all claims, demands, executions,
judgments, debts, dues, accounts, bonds, contracts, covenants (whether express
or implied), damages, Actions, causes of action, rights, costs, losses,
obligations, liabilities, expenses, compensation or suits in equity, of
whatsoever kind or nature, in contract or in tort, at law or in equity, that
such Stockholder has, will or might have in each case arising out of anything
done, omitted, suffered or allowed to be done by any Monocle Released Party, in
each case whether heretofore or hereafter accrued or unaccrued and whether
foreseen or unforeseen or known or unknown, including pursuant to any agreement,
understanding, representation or promise by, between or among any Monocle
Released Party, on the one hand, and any Stockholder, on the other hand, any
claim for indemnification, contribution or other relief, any claim relating to
the organization, management, operation, valuation or prospects of the business
of Monocle or the Company and its Subsidiaries, any claim relating to any
investment in Monocle or the Company or its Subsidiaries or employment by the
Company and its Subsidiaries, any claim relating to any inducement to enter into
this Agreement and any claim relating to any allocation of the Merger
Consideration among the Company Stockholders, in each case to the extent related
to any matter, occurrence, action or activity on or prior to the Closing Date
(collectively, the “Stockholder Released Claims”); provided that,
notwithstanding the foregoing, the Stockholder Released Claims shall not
include, and nothing contained in this Agreement shall release, waive,
discharge, relinquish or otherwise affect the rights or obligations of any
Stockholder with respect to, (i) any claims pursuant to this Agreement or claims
to enforce this Agreement; (ii) any claims under the Merger Agreement (including
any rights to payment under the Merger Agreement) or any certificate, document
or instrument executed pursuant to the terms of the Merger Agreement (including,
without limitation, any Letter of Transmittal); or (iii) if (and only if) a
Stockholder is an officer or director of the Company or any of its Subsidiaries,
any rights with respect to any directors’ and officers’ liability insurance
policy maintained by the Company or any of its Subsidiaries, or to any
indemnification, exculpation or advancement of expenses from the Company or a
Subsidiary of the Company. Each Stockholder agrees that it shall not commence,
threaten or institute any legal actions, including litigation, arbitration or
any other legal proceedings of any kind whatsoever, in law or equity, or assert
any claim, demand, action or cause of action against the Monocle Released
Parties based upon any Stockholder Released Claims. Notwithstanding anything to
the contrary herein, no Stockholder is releasing any claims that cannot be
released as a matter of law.

 



 -4- 

 

 

(b) Each Stockholder:

 

(i) acknowledges that this release shall apply to all unknown or unanticipated
results of any action of any other Stockholder, as well as those known and
anticipated;

 

(ii) acknowledges and agrees that the Stockholder may hereafter discover claims
or facts in addition to or different from those that they now know or believe to
exist with respect to the subject matter of this release and which, if known or
suspected at the time of executing this release, may have materially affected
this Agreement, but nevertheless expressly accept and assume the risk of such
possible differences in fact, agree that this release shall be and remain
effective, notwithstanding any such differences and hereby waive any rights,
claims or causes of action that might arise as a result of such different or
additional claims or facts and acknowledge that they understand the significance
and potential consequence of such a release of unknown claims;

 

(iii) in furtherance thereof, and without limiting the foregoing, expressly
waives any and all rights and benefits conferred by the provisions of Section
1542 of the California Civil Code and by any similar provision of the applicable
Laws of any other jurisdiction, including California, Delaware and New York, and
expressly consents that this release shall be given full force and effect
according to each of its express terms, including those relating to unknown or
unsuspected claims;

 

(iv) represents that this release is executed voluntarily with full knowledge of
its significance and legal effect, consents that the claims, demands, damages,
Actions, causes of action, rights, costs, losses, expenses, compensation or
suits in equity, of whatsoever kind or nature, in contract or in tort, at law or
in equity, released hereunder be construed as broadly as possible and
acknowledges and agrees that no Stockholder has relied, in whole or in part, on
any statements or representations made by or on behalf of any Monocle Released
Party in connection herewith or otherwise except as otherwise set forth in this
Agreement or the Merger Agreement.

 



 -5- 

 

 

6.                  Monocle Release. (a) Effective as of the Effective Time,
Newco and Monocle, on behalf of themselves and the other Monocle Parties and
each of their respective affiliates (including, from and after the Closing, the
Company and its Subsidiaries) and each of their current and former officers,
directors, employees, partners, members, advisors, successors and assigns
(collectively, the “Monocle Releasing Parties”) irrevocably and unconditionally
releases, acquits and forever discharges each of the Stockholders and each of
their respective affiliates and each current, former and future holder of any
equity, voting, partnership, limited liability company or other interest in, and
each controlling person, subsidiary, director, officer, employee, member,
manager, general or limited partner, stockholder, agent, attorney,
representative, affiliate, heir, assignee or successor of, such Stockholder or
any affiliate of such Stockholder (or any former, current or future holder of
any equity, voting, partnership, limited liability company or other interest in,
and each controlling person, director, officer, employee, member, manager,
general or limited partner, agent, representative, affiliate or assignee of any
of the foregoing), in each case, in their capacity as such (collectively, the
“Stockholder Released Parties”) from any and all claims, demands, executions,
judgments, debts, dues, accounts, bonds, contracts, covenants (whether express
or implied), damages, Actions, causes of action, rights, costs, losses,
obligations, liabilities, expenses, compensation or suits in equity, of
whatsoever kind or nature, in contract or in tort, at law or in equity, that any
Monocle Releasing Party has, will or might have in each case arising out of
anything done, omitted, suffered or allowed to be done by any Stockholder
Released Party, in each case, whether heretofore or hereafter accrued or
unaccrued and whether foreseen or unforeseen or known or unknown, including
pursuant to any agreement, understanding, representation or promise by, between
or among any Stockholder Released Party, on the one hand, and any Monocle
Releasing Party, on the other hand, any claim for indemnification, contribution
or other relief, any claim relating to the organization, management, operation,
valuation or prospects of the business of the Company and its Subsidiaries, any
claim relating to any investment in the Company and its Subsidiaries, and any
claim relating to the inducement to enter into this Agreement, in each case to
the extent related to any matter, occurrence, action or activity on or prior to
the Closing Date (collectively, the “Monocle Released Claims”); provided that,
notwithstanding the foregoing, the Monocle Released Claims shall not include,
and nothing contained in this Agreement shall release, waive, discharge,
relinquish or otherwise affect the rights or obligations of any Monocle
Releasing Party with respect to, (i) any claims pursuant to this Agreement or
claims to enforce this Agreement; (ii) any claims under the Merger Agreement or
any certificate, document or instrument executed pursuant to the terms of the
Merger Agreement (including, without limitation, any Letter of Transmittal); or
(iii) solely with respect to those Stockholder Released Parties who are current
or former officers, directors, managers or employees of the Company or any of
its subsidiaries or affiliates, any claims involving actions of any such
officer, director, manager or employee (in his or her capacity as such) with
respect to the organization, management or operation of the businesses of the
Company or any of its subsidiaries. Each Monocle Releasing Party agrees that it
shall not commence, threaten or institute any legal actions, including
litigation, arbitration or any other legal proceedings of any kind whatsoever,
in law or equity, or assert any claim, demand, action or cause of action against
the Stockholder Released Parties based upon any Monocle Released Claims.
Notwithstanding anything to the contrary herein, no Monocle Releasing Party is
releasing any claims that cannot be released as a matter of law.

 

(b) Each of Newco and Monocle:

 

(i) acknowledges that this release shall apply to all unknown or unanticipated
results of any action of any other Monocle Releasing Party, as well as those
known and anticipated;

 



 -6- 

 

 

(ii) acknowledges and agrees that a Monocle Releasing Party may hereafter
discover claims or facts in addition to or different from those that they now
know or believe to exist with respect to the subject matter of this release and
which, if known or suspected at the time of executing this release, may have
materially affected this Agreement, but nevertheless expressly accept and assume
the risk of such possible differences in fact, agree that this release shall be
and remain effective, notwithstanding any such differences and hereby waive any
rights, claims or causes of action that might arise as a result of such
different or additional claims or facts and acknowledge that they understand the
significance and potential consequence of such a release of unknown claims;

 

(iii) in furtherance thereof, and without limiting the foregoing, expressly
waives any and all rights and benefits conferred by the provisions of Section
1542 of the California Civil Code and by any similar provision of the applicable
Laws of any other jurisdiction, including California, Delaware and New York, and
expressly consents that this release shall be given full force and effect
according to each of its express terms, including those relating to unknown or
unsuspected claims;

 

(iv) represents that this release is executed voluntarily with full knowledge of
its significance and legal effect, consents that the claims, demands, damages,
Actions, causes of action, rights, costs, losses, expenses, compensation or
suits in equity, of whatsoever kind or nature, in contract or in tort, at law or
in equity, released hereunder be construed as broadly as possible and
acknowledges and agrees that such party has not relied, in whole or in part, on
any statements or representations made by or on behalf of any Stockholder
Released Party in connection herewith or otherwise except as otherwise set forth
in this Agreement or the Merger Agreement.

 

7.                 Termination. This Agreement shall terminate at such date and
time as the Merger Agreement is validly terminated in accordance with Section
11.1 thereof.

 

8.                 No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Monocle any direct or indirect ownership or incidence
of ownership of or with respect to the Stockholders’ Company Securities. All
rights, ownership and economic benefits of and relating to the Stockholders’
Company Securities shall remain vested in and belong to the Stockholders, and
Monocle shall have no authority to direct the Stockholders in the disposition of
any of the Company Securities except as otherwise provided herein.

 

9.                 Stockholder Covenants. Each Stockholder (a) will deliver a
duly executed copy of the Amended and Restated Registration Rights Agreement,
substantially simultaneously with the Closing, (b) acknowledges and agrees with
Section 7.9 of the Merger Agreement, and (c) will not take any action, or assist
any Person in taking any action, to change the composition of the board of
directors of NewCo in effect immediately following the Closing prior to the
annual meeting of NewCo’s stockholders held in calendar year 2021; provided,
that for the avoidance of doubt, the foregoing clause (c) shall not prevent any
Stockholder from Transferring any shares of capital stock of NewCo following the
Closing, subject to the terms and conditions of the Lock-Up Agreement.

 



 -7- 

 

 

10.                Miscellaneous.

 

10.1              Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect. The parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
they shall take any actions necessary to render the remaining provisions of this
Agreement valid and enforceable to the fullest extent permitted by Law and, to
the extent necessary, shall amend or otherwise modify this Agreement to replace
any provision contained herein that is held invalid or unenforceable with a
valid and enforceable provision giving effect to the intent of the parties.

 

10.2               Assignment. Except as provided by Section 2.1, no party
hereto shall assign this Agreement or any part hereof without the prior written
consent of the other parties. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

10.3               Amendments. This Agreement may be amended or modified in
whole or in part, only by a duly authorized agreement in writing executed by
each of the parties hereto in the same manner as this Agreement and which makes
reference to this Agreement.

 

10.4               Enforcement. (a)  The parties hereto agree that irreparable
damage for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that the parties do not perform their
respective obligations under the provisions of this Agreement in accordance with
its specified terms or otherwise breach such provisions. The parties acknowledge
and agree that (i) the parties shall be entitled to an injunction, specific
performance, or other equitable relief, to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof, without proof of
Damages or inadequacy of any remedy at law, prior to the valid termination of
this Agreement in accordance with Section 5, this being in addition to any other
remedy to which they are entitled under this Agreement and (ii) the right of
specific enforcement is an integral part of the transactions contemplated by
this Agreement and without that right, the parties would not have entered into
this Agreement.

 

(b)                Each party agrees that it will not oppose the granting of
specific performance and other equitable relief on the basis that the other
parties have an adequate remedy at Law or that an award of specific performance
is not an appropriate remedy for any reason at Law or equity. The parties
acknowledge and agree that any party seeking an injunction to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in accordance with this Section 10.4 shall not be required to provide
any bond or other security in connection with any such injunction.

 

10.5               Notices. All notices and other communications among the
parties hereto shall be in writing and shall be deemed to have been duly given
(a) when delivered in person, (b) when delivered after posting in the United
States mail having been sent registered or certified mail return receipt
requested, postage prepaid, (c) when delivered by FedEx or other nationally
recognized overnight delivery service, or (d) when delivered by email or other
electronic transmission (in each case in this clause (d), solely if receipt is
confirmed), addressed as follows:

 



 -8- 

 

 

(i)                if to any Stockholder, to the address for notice set forth on
Schedule A hereto.

 

with copies to:

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022

Attention:Howard A. Sobel, Esq.

Paul F. Kukish, Esq.

Email:Howard.Sobel@lw.com

Paul.Kukish@lw.com

 

if to Newco or Monocle, to:

Monocle Acquisition Corporation
750 Lexington Avenue, Suite 1501
New York, NY 10022

Attention:Sai Devabhaktuni

Eric Zahler

Richard Townsend

Email:sai@monoclepartnersllc.com

eric@monoclepartnersllc.com

rich@monoclepartnersllc.com

 

with copies to:

 

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281

Attention:Stephen Fraidin

Gregory P. Patti, Jr.

Braden K. McCurrach

Email:stephen.fraidin@cwt.com

greg.patti@cwt.com

braden.mccurrach@cwt.com

 

or to such other address or addresses as the parties may from time to time
designate in writing by notice to the other parties in accordance with this
Section 10.5.

 

10.6               Governing Law. This Agreement, and all claims or causes of
action based upon, arising out of, or related to this Agreement or the
transactions contemplated hereby, shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of Laws of another jurisdiction.

 



 -9- 

 

 

10.7               Jurisdiction; Waiver of Jury Trial. Any Action based upon,
arising out of or related to this Agreement or the transactions contemplated
hereby may be brought in the Delaware Chancery Court (or, if the Delaware
Chancery Court shall be unavailable, any other court of the State of Delaware
or, in the case of claims to which the federal courts have exclusive subject
matter jurisdiction, any federal court of the United States of America sitting
in the State of Delaware), and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Action, waives any
objection it may now or hereafter have to personal jurisdiction, venue or to
convenience of forum, agrees that all claims in respect of the Action shall be
heard and determined only in any such court, and agrees not to bring any Action
arising out of or relating to this Agreement or the transactions contemplated
hereby in any other court. Nothing herein contained shall be deemed to affect
the right of any party to serve process in any manner permitted by Law or to
commence legal proceedings or otherwise proceed against any other party in any
other jurisdiction, in each case, to enforce judgments obtained in any Action
brought pursuant to this Section 10.7. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON,
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

10.8               Entire Agreement. This Agreement and the Merger Agreement
(together with the schedules and annexes hereto and thereto) and the other
documents, certificates and instruments to be delivered in connection herewith
or therewith constitute the entire agreement among the parties relating to the
transactions contemplated hereby and supersede any other agreements, whether
written or oral, that may have been made or entered into by or among any of the
parties hereto relating to the transactions contemplated hereby, including that
certain Company Support and Mutual Release Agreement entered into by the parties
hereto as of December 9, 2019.

 

10.9               Captions; Counterparts. The captions in this Agreement are
for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Any facsimile or .pdf copies hereof or signatures hereon shall, for
all purposes, be deemed originals.

 

10.10              Legal Representation. The parties acknowledge that each party
and its attorney has reviewed and participated in the drafting of this Agreement
and that no rule of strict construction shall be applied against any party.

 



 -10- 

 

 

10.11              Third Party Beneficiaries. Notwithstanding anything to the
contrary contained herein, each Monocle Released Party is an intended
third-party beneficiary of Section 5 of this Agreement and each Stockholder
Released Party is an intended third-party beneficiary of Section 6 of this
Agreement and each Stockholder Released Party and each Monocle Released Party is
entitled to enforce Section 5 and Section 6 of this Agreement, as applicable, in
accordance with their respective terms.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 -11- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

  MONOCLE HOLDINGS INC.                       By:   /s/ Eric Zahler      Name: 
Eric Zahler      Title:  President             MONOCLE ACQUISITION CORPORATION  
                    By:   /s/ Eric Zahler      Name:  Eric Zahler      Title: 
President and Chief Executive Officer

 

 

[Signature page to Company Support and Mutual Release Agreement]

 

 -12- 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

  STOCKHOLDERS:       GREEN EQUITY INVESTORS V, L.P.             By: GEI Capital
V, LLC   its general partner                       By:   /s/ Jonathan Seiffer  
   Name:  Jonathan Seiffer      Title:   Senior Vice President             GREEN
EQUITY INVESTORS SIDE V, L.P.             By: GEI Capital V, LLC   its general
partner                       By:   /s/ Jonathan Seiffer      Name:  Jonathan
Seiffer      Title:   Senior Vice President                       LGP PARTS
COINVEST LLC                       By:   /s/ Jonathan Seiffer      Name: 
Jonathan Seiffer      Title:   Authorized Signatory

 

 

[Signature page to Company Support and Mutual Release Agreement]

 



 

 

 

  FLORIDA GROWTH FUND LLC,   a Delaware limited liability company       By: HL
Florida Growth LLC, Manager           By:   /s/ Anthony Donofrio      Name: 
Anthony Donofrio      Title:  Authorized Signatory                       ENAREY,
LP,   a Nevada limited partnership       By: ENAREY, LLC           By:  /s/
Nicholas Finazzo      Name:  Nicholas Finazzo      Title:  Manager            
          THOUGHTVALLEY LIMITED
PARTNERSHIP,   a Nevada limited partnership       By: THOUGHTVALLEY, LLC        
  By:  /s/ Robert B. Nichols      Name:  Robert B. Nichols      Title:  Manager

 

 

[Signature page to Company Support and Mutual Release Agreement]

 

 

 

 

Schedule A

 

Stockholders Name  Addresses for Notice  Shares of Company
Common Stock   Shares of Company
Preferred Stock                 Green Equity Investors V, L.P.  Leonard Green &
Partners, L.P.   25,739    143,400.60     11111 Santa Monica Boulevard, Suite
2000              Attn: Jonathan Seiffer; Michael Kirton              Email:
seiffer@leonardgreen.com; kirton@leonardgreen.com                          Green
Equity Investors Side V, L.P.  Leonard Green & Partners, L.P.   7,720  
 43,016.60     11111 Santa Monica Boulevard, Suite 2000              Attn:
Jonathan Seiffer; Michael Kirton              Email: seiffer@leonardgreen.com;
kirton@leonardgreen.com                          LGP Parts Coinvest LLC  Leonard
Green & Partners, L.P.   20    108.00     11111 Santa Monica Boulevard, Suite
2000              Attn: Jonathan Seiffer; Michael Kirton              Email:
seiffer@leonardgreen.com; kirton@leonardgreen.com                         
Florida Growth Fund LLC  c/o Hamilton Lane
One Presidential Blvd., 4th Floor
Bala Cynwd, PA 19004
Attention: Anthony Donofrio
Email: adonofrio@hamiltonlane.com   1,521    8,474.80                 ENAREY,
LP,  13060 S.W. 70th Avenue
Miami, Florida 33106
Attention: Nicolas Finazzo
Email: Nick.Finazzo@aersale.com   7,500    2,500.00                
Thoughtvalley Limited Partnership  4345 N. Meridian Avenue
Miami Beach, Florida 33150
Attention: Robert Nichols
Email: Bob.Nichols@aersale.com   7,500    2,500.00                 Total  N/A 
 50,000    200,000.00 

 



 

 